Citation Nr: 0202226
Decision Date: 03/07/02	Archive Date: 05/09/02

DOCKET NO. 01-07 781               MAR 07, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an increased (compensable) evaluation for left ear
hearing loss.

(The issue of entitlement to an increased evaluation for sinusitis,
currently evaluated as 30 percent disabling, will be the subject of
a later decision.)

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Carole R. Kammel, Counsel 

INTRODUCTION

The veteran served on active duty from January 1954 to January
1960.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2001, the veteran testified before the undersigned at
a videoconference hearing at the RO in Muskogee, Oklahoma. A copy
of the hearing transcript has been associated with the claims file.

The Board is undertaking additional development on the issue of
entitlement to an increased evaluation for sinusitis, currently
evaluated as 30 percent disabling pursuant to authority granted by
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38
C.F.R. 19.9(a)(2)). When it is completed, the Board will provide
notice of the development as required by Rule of Practice 903. (67
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R.
20.903.) After giving the notice and reviewing your response to the
notice, the Board will prepare a separate decision addressing this
issue.

FINDING OF FACT

The veteran's service-connected left ear hearing loss is currently
manifested by auditory acuity level I.

2 -

CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for the
service-connected left ear hearing loss have not been met. 38
U.S.C.A. 1155, 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R.
3.321. 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective November 9,
2000, the Veterans Claims Assistance Act of 2000 was signed into
law. See Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA). This
law sets forth requirements for assisting a claimant in developing
the facts pertinent to his claim. Although this law was enacted
during the pendency of this appeal, the Board finds that there has
been no prejudice to the veteran in this appeal. See Bernard v.
Brown, 4 Vet. App. 384, 394 (1993). In this regard, the RO sent a
letter to the veteran, dated in September 2001, requesting that he
provide information concerning dates and places of treatment with
respect to his claim for an increased (compensable) evaluation for
service- connected left ear hearing loss. The veteran did not
respond to the RO's request. In addition, the veteran was afforded
a recent VA audiological examination in September 2000, was given
an opportunity to submit additional evidence in support of his
claims, and was afforded a personal videoconference hearing before
the undersigned in November 2001. In short, the Board concludes
that the duty to assist has been satisfied, as well as the duty to
notify the veteran of the evidence needed to substantiate his
claim, and the Board will proceed with appellate disposition on the
merits.

VA issued regulations to implement the VCAA in August 2001. 66 Fed.
Reg. 45,620 (Aug. 99, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(a)
which is effective August 29, 2001. Except for the amendment to 38
C.F.R. 3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38
C.F.R. 3.159(c)(4)(iii), VA stated

3 -

that "the provisions of this rule merely implement the VCAA and do
not provide any rights other than those provided in the VCAA." 66
Fed. Reg. 45,629. Accordingly, in general where the record
demonstrates that the statutory mandates have been satisfied, the
regulatory provisions likewise are satisfied.

Factual Background

A VA nose and sinus examination report, dated in September 1997,
reflects that the veteran complained of hearing loss as a result of
having worked on jets for seven years without protection. He
complained of a constant ringing in the night ear. A diagnosis of
high frequency sensorineural hearing loss was recorded by the
examining physician.

In an August 2000 statement, submitted by the veteran, he requested
an increased evaluation for his service-connected left ear hearing
loss.

A September 2000 VA fee basis audiological examination report
reflects that the veteran related that he had hearing loss and
tinnitus as a result of being exposed to jet engine noise as a
result of working as an aircraft mechanic in the service. The
veteran reported that loud noises made him uncomfortable and that
women and children's voices were difficult to understand. He also
indicated that he had difficulty hearing conversational speech in
situations in which there was background noise. He denied having
any vertigo. An audiology examination revealed that the left ear
had auditory thresholds of 20, 35, 70, and 75 decibels at the
frequencies of 1000, 2000, 3000, and 4000, Hertz, respectively. A
speech recognition score of 96% for the left ear was recorded. Word
recognition tests were presented at 40db about the speech reception
thresholds. Tymapnometry indicated a normal pressure-compliance
curve, bilaterally. A diagnosis of service-connected hearing loss
with tinnitus was recorded.

During a November 2001 videoconference hearing before the
undersigned at the RO in Muskogee, Oklahoma, the veteran testified
that he had. hearing loss of the left ear as a result of being
exposed to loud aircraft noise, B-47s and B-52s, without ear

4 -

protection during service. He related that he was unable to hear
high frequency noises.

Analysis

Disability evaluations are determined by use of a schedule of
ratings and are based on average impairment of earning capacity.
Separate Diagnostic Codes (DCs) identify the various disabilities.
38 U.S.C.A. 1155; 38 C.F.R. Part 4. All potentially applicable
regulations must be applied, Schafrath v. Derwinski, 1 Vet. App. 5
89 (1991), including 38 C.F.R. 4.1, 4.2, and 4.10 which require
that the entire recorded history be reviewed with an emphasis on
the effects of disability, particularly on limitation of ordinary
activity and lack of usefulness. Not all disabilities will show all
the findings specified in the rating criteria but coordination of
the rating with functional impairment is required. 38 C.F.R. 4.21.
The higher of two evaluations will be assigned if the disability
more closely approximates the criteria for that rating. Otherwise,
the lower rating is assigned. 38 C.F.R. 4.7. Consideration may not
be given to factors wholly outside the rating criteria provided by
regulation. Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)). In an
increased rating claim "the present level of disability is of
primary importance." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability ratings
are derived by a mechanical application of the rating schedule to
the numeric designations assigned after audiometric evaluations are
performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
Hearing loss disability evaluations range from noncompensable to
100 percent based on organic impairment of hearing acuity, as
measured by controlled speech discrimination tests in conjunction
with the average hearing threshold, as measured by pure tone
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000
cycles per second. The rating schedule establishes eleven auditory
acuity levels designated from Level I for essentially normal
hearing acuity, through Level XI for profound deafness. VA
audiological examinations are conducted using a controlled speech
discrimination test together with the results of a pure tone
audiometry test. The vertical lines in Table VI (in 38 C.F.R. 4.85)

5 -

represent nine categories of the percentage of discrimination based
on the controlled speech discrimination test. The horizontal
columns in Table VI represent nine categories of decibel loss based
on the pure tone audiometry test. The numeric designation of
impaired hearing (Levels I through XI) is determined for each ear
by intersecting the vertical row appropriate for the percentage of
discrimination and the horizontal column appropriate to the pure
tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R.
4.85) by intersecting the vertical column appropriate for the
numeric designation for the ear having the better hearing acuity
and the horizontal row appropriate to the numeric designation level
for the ear having the poorer hearing acuity. For example, if the
better ear has a numeric designation Level of "V" and the poorer
ear has a numeric designation Level of "VII," the percentage
evaluation is 30 percent. See 38 C.F.R. 4.85(b), 4.87 (1998-2001).

Effective June 10, 1999, regulatory changes were made to the
schedule for rating disabilities pertaining to diseases of the ear,
including the criteria for evaluating hearing loss. The method
described above using Tables VI and VII was not changed, and
therefore, has no effect on the veteran's claim. However, pertinent
changes were made to 38 C.F.R. 4.86.

The regulations provide that in cases of exceptional hearing loss,
i.e. when the puretone threshold at each of the four specified
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or
more, the rating specialist will determine the Roman numeral
designation for hearing impairment from either Table VI or Table
VIa, whichever results in the higher numeral. Each ear will be
evaluated separately. See 38 C.F.R. 4.86(a). The provisions of 38
C.F.R. 4.86(b) provide that when the pure tone threshold is 30
decibels or less at 1,000 hertz, and 70 decibels or more at 2,000
hertz, the rating specialist will determine the Roman numeral
designation for hearing impairment from either Table VI or Table
VIa, whichever results is the higher numeral. That numeral will
then be elevated to the next higher Roman numeral. Each ear will be
evaluated separately. As will be apparent from the evidence
described below, neither 38 C.F.R. 4.86(a) nor (b) is applicable in
this appeal.

6 -

In view of the evidence presented, the Board finds that the
veteran's service- connected left ear hearing loss is properly
rated under 38 C.F.R. 4.85, Diagnostic Code 6100, at a
noncompensable rating. Considering that the veteran's service-
connected left ear manifests an average puretone threshold of 50
and 96 percent correct speech discrimination, as measured on the
most recent VA audiological examination in September 2000, the
service-connected left ear hearing loss is assigned a Level I
designation. See 38 C.F.R. 4.85f (2001). Combining the Level I
designation of the left ear with the Level I designation of the non
service- connected right ear, the resulting percentage evaluation
for hearing impairment is noncompensable. See 38 C.F.R. 4.85, Table
VII, Diagnostic Code 6100. The Board notes that the veteran's
service-connected left ear does not manifest an exceptional pattern
of hearing loss, and the provisions of 38 C.F.R. 4.86 are not
applicable. The Board also notes the veteran's contentions
regarding his hearing loss. However, as noted above, hearing loss
disability ratings are based on mechanical application of the
rating schedule. See Lendenmann, supra. In the present case, the
veteran simply does not meet the criteria for a higher rating.
Therefore, the Board concludes that the veteran's left ear hearing
loss disability is not shown to warrant a higher evaluation.

In reaching the foregoing determination, the Board has considered
the complete history of the veteran's left ear hearing loss
disability, as well as the current clinical manifestations of the
disability and its effects on the veteran's earning capacity. See
38 C.F.R. 4.1, 4.2, 4.10, 4.41. All other pertinent aspects of 38
C.F.R. Parts 3 and 4 have also been considered. Should the
veteran's disability increase in severity, he may be entitled to a
higher evaluation; however, at present, there is no basis for a
higher rating. See 38 C.F.R. 4.1. As the preponderance of the
evidence is against the claim, the benefit of the doubt doctrine is
not applicable, and the increased rating claim must be denied. See
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's service-
connected left ear hearing loss has caused marked interference with
employment (i.e., beyond that already contemplated in the assigned
evaluation), or necessitated any frequent periods of
hospitalization, such that application of the regular schedular
standards is

7 -

rendered impracticable. Hence the Board is not required to remand
this matter to the RO for the procedural actions outlined in 38
C.F.R. 3.321(b)(1) for assignment of an extra-schedular evaluation.
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v.
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). 

ORDER 

An increased (compensable) evaluation for left ear hearing loss is
denied.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 - 



